Citation Nr: 1105728	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 
1961 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's service-connected disabilities are:  1) residuals 
of a fracture of the transverse process at L1-L3 with 
degenerative changes of the lumbar spine, status post acute 
osteomyelitis of the left ilium, resolved - rated as 40-percent 
disabling effectively since July 12, 2001; 2) acute osteomyelitis 
of the left ilium - rated as 10-percent disabling; and 3) 
residuals of a left navicular fracture (his dominant extremity) 
- rated as 0-percent disabling, i.e., noncompensable, 
for a combined rating of 50 percent.  See 38 C.F.R. § 4.25 
(2010).  Therefore, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a)(2010) for 
consideration of a TDIU on a schedular basis.  He may still 
qualify for a TDIU, however, on an extra-schedular basis under 
the alternative provisions of § 4.16(b) if it is established that 
he is incapable of obtaining and maintaining substantially 
gainful employment on account of his service-connected 
disabilities.  See also 38 C.F.R. § 3.321(b)(1).  But the Board 
is prohibited from assigning a TDIU on an extra-schedular basis 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).  Instead, if, as here, the Board determines 
this special consideration is warranted, the Board must remand 
the TDIU claim for referral to VA's Under Secretary for Benefits 
or the Director of Compensation and Pension (C&P) Service.  
Bowling v. Principi, 15 Vet. App. 1 (2001).




REMAND

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to 
his level of education, special training, and previous work 
experience in making this determination, but not to his age or 
impairment caused by any disabilities that are not service 
connected.  Id.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disability(ies) - provided that, if there is just one 
disability, it is rated as at least 60-percent disabling, or, if 
more than one disability, at least one is rated as at least 40-
percent disabling and the combined rating (considering all of the 
disabilities' ratings in combination) is at least 70 percent.  38 
C.F.R. § 4.16(a).

Here, the Veteran's disabilities all affect a single body system, 
i.e., his orthopedic system, or stem from common etiology or a 
single accident, so may be collectively considered as one 
disability (rather than three separate disabilities).  Hence, 
their ratings must total at least 60 percent to warrant 
consideration of a TDIU under 38 C.F.R. § 4.16(a).  Their ratings 
do not, however, just instead total 50 percent.  38 C.F.R. 
§ 4.25.  And even if alternatively considered as three separate 
disabilities, their ratings also do not combine to the required 
70 percent.  So, in either scenario, the Veteran instead must 
look to the alternative provisions of § 4.16(b) to qualify for a 
TDIU.  And, as already explained, to receive this special extra-
schedular consideration, it must be shown these service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment," 
noting the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

Here, the record shows the Veteran has been unemployed since 
2004.  He claims that he was unable to continue working in 
refrigeration due to his service-connected low back disability, 
and that this disability also precludes him from engaging in any 
other type of substantially gainful employment.  A supporting 
medical opinion from R.G.S., M.D., dated in June 2009, affirms 
the Veteran is incapable of securing or following a substantially 
gainful occupation due to his service-connected lumbosacral spine 
(low back) disability, the disability this doctor reportedly 
had treated.  This physician did not provide or discuss the 
medical rationale for this supporting opinion, however, as the 
comments section allowing him to elaborate was left completely 
blank.  And in any event, as already explained, the Board may not 
assign an extra-schedular rating in the first instance.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  At most, the Board 
may refer this claim to the 


Under Secretary for Benefits or the Director of C&P Service for 
this special 
extra-schedular consideration.  38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).

Accordingly, the claim is REMANDED for the following additional 
consideration:

1.  Give R.G.S., M.D., who submitted the 
supporting statement in June 2009, an 
opportunity to provide supplemental comment 
discussing why he believes the Veteran is 
incapable of securing or following a 
substantially gainful occupation due to his 
service-connected lumbosacral spine (low 
back) disability.

2.  Then refer this case to the Under 
Secretary for Benefits or to the Director 
of C&P Service for consideration of an 
extra-schedular evaluation for the 
Veteran's service-connected low back 
disability in accordance with 38 C.F.R. § 
3.321(b)(1) and 
extra-schedular consideration of a TDIU in 
accordance with § 4.16(b).

3.  If the disposition remains unfavorable, 
send the Veteran and his attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of the TDIU claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



